--------------------------------------------------------------------------------

 

Exhibit 10.15

 

(English Translation)

 

Contract

 

Project Name: JUNLI-PORTAL

 

Party A:

Suzhou Journey World Commercial Service Co., Ltd.

 

Party B:

Excelerate Technology (China) Ltd.

 

Suzhou Journey World Commercial Service Co., Ltd. (“Party A”) and Excelerate
Technology (China) Ltd. (“Party B”) entered into this contract in respect of
JUNLI-PORTAL (the “Project”). To clarify the rights and obligations of the
parties and to promote the cooperation between the parties, pursuant to
provisions of Contract Law of the People’s Republic of China, the parties hereby
agree as follows:

 

1.

The Project

 

Based on Party A’s requirements, Party B shall develop a web portal for
RMB576,900. (Project details shall be prepared by Party B after full study in
accordance with Party A’s requirements and approved by Party A in writing.
Please refer to Attachment 2 for Party A’s requirements.)

 

2.

Term of Service

 

a.

Term of this contract shall be from July 18, 2008 to December 19, 2008 (subject
to inspection and acceptance)

b.

The Project shall enter into maintenance period upon inspection and acceptance
thereof, and details of said maintenance are set out in Attachment 3.

c.

Party B shall commence the development period upon the execution of this
contract, and shall put PORTAL into use prior to October 15, 2008, the trial
period of which shall be 2 weeks.

d.

Party A shall make suggestions on the improvement of PORTAL within the trial
period, and Party B shall make such improvement accordingly. If no suggestion is
made by Party A, Party A shall conduct inspection and acceptance within 1 week
upon the expiry of trial period.

 

3.

Contract Amount

 

The contract amount of the development of this Project shall be RMB Five Hundred
Seventy Six Thousand and Nine Hundred Yuan (¥576,900.00).

 

4.

Payment

 

a.

Party A shall make payment of all costs of this Project, the amount of which
shall be RMB Five Hundred Seventy Six Thousand and Nine Hundred Yuan
(¥576,900.00), to Party B within 1 week upon receipt of the task list of this
Project prepared by Party B.

b.

Please refer to Maintenance Contract for maintenance of the system.

 

5.

Obligations of the Parties

 

1

 

--------------------------------------------------------------------------------

 

Obligations of Party A:

 

a.

To appoint certain staff to assist with the research and study of the Project.

b.

To appoint certain staff to confirm the demand and design of the Project.

c.

To appoint certain staff to assist with collection and provision of relevant
materials and supportive software in connection with the development of the
Project.

d.

To facilitate Party B’s work.

 

Obligations of Party B:

 

a.

To report the status of the Project to Party A on a regular basis.

b.

To provide relevant training programs for Party A in respect of the maintenance
of system, design and user application of the Project, etc.

c.

To secure the status of the Project by making relevant personnel arrangement in
accordance with the status as planned.

d.

To provide a complete set of documents regarding installation, application,
training and design upon completion of the Project.

e.

To give advice for free for 1 year.

 

6.

Liability of Breach

 

a.

The parties shall perform their obligations hereunder in good faith. If any
party performs its obligations hereunder by means of fraud, duress or violence
actions, the other party shall have the right to terminate this contract and
claim losses so incurred against the other party.

b.

Party B shall complete its work within the time period provided in Article 2
hereof, failing which a late fee at the daily rate of 5‰ of the amount
outstanding shall be paid by Party B to Party A.

c.

Party A shall make payment to Party B pursuant to provisions hereof, otherwise a
late fee at the rate of 5‰ of the total amount per day shall be payable to Party
B.

d.

Either Party A or Party B shall be liable for any failure of performance of this
contract due to its own causes as appropriate.

 

7.

Exemption of Liabilities

 

a.

Neither party shall be liable for interruption of services due to causes such as
maintenance and repairs conducted by telecom department.

b.

Neither party shall be liable for interruption of services due to force majeure
events such as change of laws and regulations, natural disaster etc.

 

8.

Dispute Resolution

 

a.

Any dispute arising out of this contract shall be resolved by the parties
through amicable negotiation.

b.

The parties agree to submit such dispute for arbitration if they fail to resolve
such dispute through negotiation.

 

9.

Effectiveness and Miscellaneous

 

a.

This contract shall be executed in six originals, three of which shall be
retained by each party. This contract shall come into effect upon executed by
the parties and affixed with corporate seals.

 

2

 

--------------------------------------------------------------------------------

 

b.

Attachment hereto shall have the same effect as this contract.

c.

Any supplemental agreement to this contract as agreed by the parties during the
implementation of this contract shall come into effect upon executed by the
parties and affixed with corporate seals, which shall constitute a part of this
contract.

d.

An audit shall be conducted upon the completion of this Project, and the amount
of the Project shall be subject to the audit. Any matter that is not provided
herein shall be negotiated by the parties.

e.

Any title to the second development of the PORTAL website customized by Party B
for Party A shall be owned by Suzhou Journey World Commercial Service Co., Ltd.,
which shall not be used by Party B for any other commercial purpose without
Party A’s permission.

 

 

[Remainder of Page Intentionally Left Blank]

 

 

 

 

 

3

 

--------------------------------------------------------------------------------

    Party A: Suzhou Journey World Commercial Service Co., Ltd. Address: 20/F,
200 Taicang Road, Luwan District, Shanghai 200020 Legal or Authorized
Representative: [corporate seal] Date: July 18, 2008                 Party B:
Excelerate Technology (China) Ltd. Address: 17/F, 200 Taicang Road, Luwan
District, Shanghai 200020 Legal or Authorized Representative: [corporate seal]
Date: July 18, 2008

 

 

 

4

 

--------------------------------------------------------------------------------

    Client: Suzhou EZTripMart Business Services Co., Ltd. Project: First stage
of JUNLI-PORTAL Project No.: 20081223   Prepared By: Excelerate

Date:

12/23/2008

 

Excelerate Technology (China) Ltd.

 

Inspection and Acceptance Report

 

1.

Services provided in the contract are completed and to be signed by the client
for acceptance

 

Excelerate Technology (China) Ltd. hereby inform the client that services
covered in the inspection and acceptance report are completed and to be signed
by the client for acceptance.

 

The client acknowledges and accepts the completion of services referred in the
contract by signing below.

 

From:

Excelerate Technology (China) Ltd.

Signed By:

 

Position:

 

Date:

 

 

 

To:

Suzhou Journey World Commercial Service Co., Ltd.

Signed By:

 

Position:

 

Date:

 

 

2.

Acknowledgement and acceptance of the services by the client

 

The client hereby acknowledges that the services and products provided and
delivered by Excelerate Technology (China) Ltd. are accepted by the client in
writing.

 

Functional Module

Man-Day

Front-end Webpage

Homepage

4.26

 

Product Search

7.02

 

Special Package – Romantic Island Tour

4.62

 

Special Package – Family Outing

4.62

 

Special Package – Relaxing

4.62

 

Special Package – Luxury Spa+Golf

4.62

 

Hot Products

5.82

 

Hot Destination Spots

8.22

 

Website Navigation

6.42

 

Visa

4.62

 

Car Rental

4.62

 

Browsing History

5.82

 

Destination Guide

8.82

 

Products

7.62

 

Hotels

7.02

     

 

5

 

--------------------------------------------------------------------------------

 

Back-end Webpage

Homepage

4.62

 

Add New Product

7.02

 

Modify Product

5.82

 

Search Product

5.82

 

Delete Product

5.82

 

Add New Hotel

7.02

 

Modify Hotel

5.82

 

Search Hotel

5.82

 

Delete Hotel

5.82

 

Add New Destination

7.02

 

Modify Destination

5.82

 

Search Destination

5.82

 

Delete Destination

5.82

 

Set-up

7.02

 

New Item

7.02

 

Search Item

5.82

 

sms Notification

10.02

   

0

Project Delivery

Implementation

1.5

 

Training

1.5

 

Client Testing

3.0

   

Total: 203.58

 

Acknowledged by the Client:

sms functionality works on China Mobile, not China Netcom; functional modules
confirmed; Visa page not yet capable of searches
.

Signed By:

[signature]

 

Position:

Senior Leader – Tour Products

 

Date:

December 23, 2008

 

 

 

6

 

--------------------------------------------------------------------------------

 